Order filed October 17, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00610-CV
                                   ____________

                           TROY BROWN, Appellant

                                         V.

        PALLETIZED TRUCKING, INC. AND SAIA, INC., Appellees


                    On Appeal from the 113th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-30947B

                                    ORDER

      Appellant’s brief was due September 9, 2013. No brief or motion for
extension of time has been filed. Unless appellant submits his brief, and a motion
reasonably explaining why the brief was late, to the clerk of this court on or before
November 18, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM